S. had a valid lien on the trunk and contents, under the laws of Massachusetts. Mass. Gen. Stats., c. 157. She retained possession of the trunk while in Massachusetts. Prior to her removal to New York, she notified the plaintiff that she was about to remove, of the amount of her claim against him, and that she intended to retain the trunk until her bill was paid. She left it, with the board-bill, with her daughter, who retained possession as agent for S. until the daughter removed to New York, taking the trunk with her to S. By leaving the trunk with her daughter, S. did not abandon her lien. The possession of the daughter was the possession of S. The notice to the plaintiff's father that she held the trunk as security for the plaintiff's board-bill, and that she would send. it to him if he desired, was a notice that he could, if he chose, pay her bill and take the trunk into his possession; and the reply was an acceptance of the offer. The parties must have so understood it. When S. delivered the trunk to the defendants with her bill, C. O. D., she did not relinquish her lien. The defendants, when they received it, became her agents to convey it to Keene and deliver when, and only when, the board-bill was paid; and the possession of the defendants was the possession of S. The defendants had no right to part with the trunk until the bill of S. was paid. The plaintiff's right to recover is the same as if this suit were against S. McFarland v. Wheeler, 26 Wend. 467, 474.
The claim is made, that although S. may have had a valid lien in Massachusetts, she cannot enforce it here. Whether she could maintain all action here against one who had obtained possession of property wrongfully, we need not decide, since that question is not raised here. In this case, there is an attempt to divest S. of her lien, and there is no reason why she may not defend her title as well as if she were the absolute owner residing in Massachusetts and a suit were brought to take the property from her. The lien of S. was as perfect as the lien under a mortgage made and executed in Massachusetts in accordance with their laws would be. In such cases the title under the mortgage could be shown, and would be a defence. Offutt v. Flagg, 10 N.H. 46; Ferguson v. Clifford, 37 N.H. 87, 96, 97; Sargent v. Usher, *Page 63 55 N.H. 287; Schoff v. Laithe, 58 N.H. 503; 2 Kent. Com. 458; Sto. Conf. Laws, ss. 18, 19, 224, 381, 384; Smith v. Bank, 5 Pet. 525; Hoyt v. Comm'rs, 23 N.Y. 224; Catlin v. Hull, 21 Vt. 152, 159.
Judgment for the defendants for $21, the amount of the board bill.
BINGHAM, J., did not sit: the others concurred.